Order, Supreme Court, New York County (James A. Yates, J.), entered January 25, 2011, which, insofar as appealed from as limited by the briefs, denied defendants’ motion to compel the disclosure of correspondence postdating the complaint, unanimously modified, on the law and the facts, and in the exercise of discretion, to grant the motion as to postcomplaint correspondence related to plaintiffs customers Blue Nile, Tiffany' & Co., and Birks & Mayors, and otherwise affirmed, with out costs.
Correspondence related to Blue Nile, Tiffany & Co., and Birks *617& Mayors concerns and is essential to the defense of plaintiff s claims of lost profits and lost business opportunities with respect to these companies (see Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406 [1968]; Osowski v AMEC Constr. Mgt, Inc., 69 AD3d 99, 107 [2009]; Flower Cart v Fackovec, 163 AD2d 184, 187 [1990]). Concur — Andrias, J.P., Friedman, Freedman, Richter and Román, JJ.